DETAILED ACTION
This Office Action is responsive to the application filed on October 14, 2022. Claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Invention I in the reply filed on October 14, 2022 is acknowledged.  Inventions II & III have been canceled by Applicant’s amendment. Thus, no restriction requirement remains. Claims 14-20 having been canceled are not eligible for rejoinder.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-8, the metes and bounds of the claim term “weight” are not clear. According to the disclosure, a weight may be various shapes and made up of one or more than one piece (¶¶0047, 0054). In the prior art, the term ‘weight’ can take on a variety of meanings, such as inter alia any heavy load, mass, or object; a body of determinate mass; an object used due to its heaviness/density; or a solid object with openings. The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made is ambiguous to the above meanings, such that the claim does not apprise one of ordinary skill in the art of its scope. The language of the claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. While its apparent from the specification that a solid cylinder may constitute a weight, it is not clear if a hollow tube would constitute a weight. Moreover, it is not clear if two tubes separate from another and spaced apart could form a “weight” as claimed. Notably, Claims 9-13 are not indefinite with respect to this issue, because the further definition of the weight rectifies this issue in the respective claims. 
As to Claims 1-13, the recitation “a mass of the weight and a liquid capacitance of the second fluid conduit between the second position and the second end of the second fluid conduit defining a resonance frequency of the second fluid conduit” renders the claim indefinite. According to the specification, the ‘weight’ may be various shapes and made up of one or more than one piece (¶¶0047, 0054); further, ‘liquid capacitance’ according to the spec may refer to volume (¶0059; volume is a measure of occupied three-dimensional space). The weight is said to be movable between positions, including a first position and second position. Importantly, these positions, as best understood, do not define a physical portion (e.g., a side, end or surface) of the weight, but rather a location. The meaning of a volume of a fluid conduit that is ‘between’ an end of said fluid conduit and a position of a weight is not clear. In particular, it is not clear a weight which may be various or shape(s) and/or pieces and need not define a terminal end. As such, one of ordinary skill in the art could not ascertain the metes and bounds of “a liquid capacitance of the second fluid conduit between the second position and the second end of the second fluid conduit”. 


Prior art rejections not made in view of indefiniteness issues
As to Claims 1-13, the rejections under 35 U.S.C. 112(b) discussed above result in is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. In particular, the issue outlined at section 8 above would require considerable assumptions that must be made as to the scope of the claim and the issue outline at section 7 would considerable speculation about the meaning of terms employed in a claim.  As such, it would not be proper to reject claims 1-13 on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Nevertheless, in an effort to promote compact prosecution, prior art deemed pertinent with respect to the claims is discussed under the head “Conclusion” below. 














Conclusion
The following prior art made of record is pertinent to applicant's disclosure, and is discussed further below. 
US 2021/0116272 - hereafter “CARPENTER”
US 2012/0060619 - hereafter “GARDNER”
US 9,709,450 – hereafter “KURTZ”
US 4,594,877 – hereafter “KYKER” 
US 2020/0040889 - hereafter “SMITH”
US 2020/0348200 - hereafter “DEROSA”
US 6,848,477	- hereafter “TREUSCH” 

Claim 1
CARPENTER teaches a fluid system of an aircraft engine (¶¶0028-0030), comprising: a first fluid conduit 42 fluidly connected to at least one part of the aircraft engine (¶¶0029-0032); a pump 22 fluidly connected to the first fluid conduit (¶¶0031-0032), during at least part of operation of the fluid system, the pump moving a fluid via the first fluid conduit and imparting an excitation frequency to the fluid (pressure ripple frequency, ¶0032); a second fluid conduit 46 at a first end thereof fluidly connected to the first fluid conduit (Fig. 2) and at a second end thereof fluidly connected to a sensor 60. 
GARDNER teaches a weight 130 disposed in a second fluid conduit [105, 140] and movable between a first position and a second position within the second fluid conduit, the weight being closer to the first end of the second fluid conduit in the first position than in the second position (¶¶0018-0019) to adjust resonance frequency of the second fluid conduit such that the resonance frequency of the second fluid conduit is attenuated to less than the excitation frequency (¶0016, 0021). In GARDNER, the weight blocks the second fluid conduit (it constricts flow therethrough) and is a cylinder slidable within a corresponding cylindrical portion of the second fluid conduit (¶¶0018-0019).  
KURTZ teaches tuning a damping assembly with appropriate dimensioning such that it defines a resonance frequency of a second fluid conduit that is less than an excitation frequency of a pump (6:13 to 7:20).
Claim 2
CARPENTER further teaches the weight blocks the second fluid conduit (it constricts flow therethrough) (Fig. 2, ¶¶0018-0019).  
Claims 3-8
CARPENTER further teaches a third fluid conduit at one end of the third fluid conduit fluidly connecting into the second fluid conduit at a first location and at another of the third fluid conduit connecting into the first fluid conduit, the first location being open to the second fluid conduit (Fig. 3), but fails to suggest the first location being open to the second fluid conduit when the weight is in the first position and being blocked by the weight when the weight is in the second position.	
Claim 9
CARPENTER further teaches the weight is a cylinder slidable within a corresponding cylindrical portion of the second fluid conduit (Fig. 2, ¶¶0018-0019).  See Also DEROSA (Fig. 4A). 
Claims 10-12
KYKER teaches a damping arrangement for a fluid conduit utilizing a ball and a seat but fails to teach or suggest the weight includes a first seat and a ball receivable in the first seat, the second fluid conduit defines a second seat into which the ball is receivable, the ball is positioned between the second seat and the second end of the second fluid conduit, and the ball fluidly blocks the second fluid conduit when the ball is received in the second seat. 
Other Art Pertinent to the disclosure 
DEROSA teaches a multi-part weight, consonant with the weight in GARDNER,  reconfigurable to provide desired dampening and resonant frequency characteristics. 
SMITH teaches coordinating a flow restriction, consonant with the weight in GARDNER, with a determination of an excitation frequency (pump ripple frequency). 
TREUSCH teaches a weight configurable according to its dimensions so as to provide desired damping characteristics. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
November 4, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741